ICJ_178_ApplicationGenocideConvention_GMB_MMR_2020-01-23_ORD_01_NA_03_FR.txt.                                                                                        65




          DÉCLARATION DE M. LE JUGE AD HOC KRESS

[Traduction]

  Critère de plausibilité — Intention génocidaire — Groupe protégé au titre de la
convention sur le génocide.

   1. J’ai voté en faveur de tous les points énoncés dans le dispositif de
l’ordonnance. Je souscris également, pour l’essentiel, au raisonnement de
la Cour. Aussi me contenterai-je de formuler quelques observations au
sujet du critère de plausibilité et, en particulier, du lien qui existe entre
celui-ci et les questions de l’intention génocidaire et des groupes protégés
au titre de la convention sur le génocide.
   2. La plausibilité des droits invoqués, en tant que condition préalable
à l’indication de mesures conservatoires, apparaît désormais assez solide-
ment ancrée dans la jurisprudence de la Cour. Toutefois, il semblerait que
certaines questions subsistent quant à la portée exacte de cette condition
et qu’il demeure diﬃcile de déﬁnir précisément le critère appliqué par la
Cour en la matière 1.
   3. Le fait que certains droits revendiqués dans l’aﬀaire Ukraine c. Fédé-
ration de Russie n’aient pas été jugés plausibles ((Application de la conven-
tion internationale pour la répression du financement du terrorisme et de la
convention internationale sur l’élimination de toutes les formes de discrimi-
nation raciale), mesures conservatoires, ordonnance du 19 avril 2017,
C.I.J. Recueil 2017, p. 131-132, par. 75) a donné lieu à l’interprétation
selon laquelle la Cour a élargi la portée de la condition à l’examen, de
sorte que celle-ci s’applique aussi, au moins partiellement, à la violation
de droits 2. Se pose en outre la question de savoir si l’ordonnance rendue
par la Cour dans l’aﬀaire précitée pourrait avoir établi un critère de plau-
sibilité relativement exigeant pour ce qui concerne les éléments moraux
des crimes en cause (voir notamment l’exposé de l’opinion individuelle de
M. le juge Owada qui a été joint à ladite décision, ibid., p. 147-148,
par. 21-23). C’est dans ce contexte que le Myanmar, en la présente procé-
dure, a pris soin de mettre en avant l’aﬀaire Ukraine c. Fédération de Rus-
sie pour faire valoir que le critère de plausibilité s’étendait à la question
de l’intention génocidaire et qu’il n’y était pas satisfait (CR 2019/19,
p. 24-25, par. 9-11 (Schabas)). A cet égard, le défendeur a par ailleurs
estimé que, « [d]ans une aﬀaire telle que la présente espèce, dans laquelle
sont formulées des allégations d’une exceptionnelle gravité », la Cour
   1 Pour une analyse pertinente publiée récemment, voir Cameron Miles, « Provisional
Measures and the « New » Plausibility in the Jurisprudence of the International Court of
Justice », British Yearbook of International Law (2018, à paraître), accessible à l’adresse
suivante : https://doi.org/10.1093/bybil/bry011.
   2 Ibid., p. 32-39 (pagination provisoire).



                                                                                        66

           application de convention génocide (décl. kress)                   66

devrait appliquer « un critère de plausibilité plus strict » (CR 2019/19,
p. 25, par. 13 (Schabas)).
   4. Au paragraphe 56 de son ordonnance, la Cour rejette cette idée d’un
critère plus rigoureux. Je souscris à cette conclusion et tiens à ajouter que,
alors que le Myanmar a soutenu que le strict critère appliqué au stade de
l’examen au fond en cas d’allégations d’une exceptionnelle gravité devrait
être appliqué « a fortiori » « au stade des mesures conservatoires » (ibid.),
il est permis de se demander si la fonction particulière des mesures conser-
vatoires — à savoir leur fonction protectrice —, ne va pas à l’encontre de
cette position, et ce, précisément parce que des valeurs fondamentales
sont en cause.
   5. Indépendamment de cette dernière considération, il appert du para-
graphe 56 de l’ordonnance, lu dans son contexte immédiat, que la Cour a
appliqué à la question de l’existence d’une intention génocidaire un critère
peu strict. En eﬀet, quelle que soit l’interprétation correcte de celui qui a
été appliqué dans l’ordonnance rendue en l’aﬀaire Ukraine c. Fédération
de Russie, la Cour est loin, en la présente espèce, d’avoir procédé à un
examen approfondi de cette question. A cet égard, il n’est sans doute pas
inutile de rappeler que, dans l’exposé de son opinion individuelle qui a été
joint à l’ordonnance rendue en l’aﬀaire relative à des Usines de pâte à
papier, M. le juge Abraham a établi une distinction entre fumus boni juris
et fumus non mali juris (Usines de pâte à papier sur le fleuve Uruguay
(Argentine c. Uruguay), mesures conservatoires, ordonnance du 13 juil-
let 2006, C.I.J. Recueil 2006, p. 140-141, par. 10). A mon sens, c’est cette
dernière expression qui rend le mieux compte de l’approche adoptée par
la Cour dans la présente ordonnance en ce qui concerne la question de
l’intention génocidaire. Si, comme le précise M. le juge Abraham dans
son exposé, la distinction entre les termes « boni » et « non mali » est aﬀaire
de « nuances », il peut toutefois s’agir, et tel est au moins le cas en l’espèce,
de nuances importantes. Je formule également cette observation parce
que, même sur la base du critère de plausibilité peu strict qui a été appli-
qué dans l’ordonnance, ce n’est pas sans quelque hésitation que je suis
parvenu à la conclusion que les éléments produits jusqu’à présent par la
Gambie suﬃsaient à permettre à la Cour de juger qu’il avait été satisfait
audit critère s’agissant de l’intention génocidaire.
   6. Quoiqu’elle ne justiﬁe pas l’application d’un critère de plausibilité
strict en tant que condition préalable à l’indication de mesures conserva-
toires, l’exceptionnelle gravité des violations alléguées en la présente
aﬀaire justiﬁe en revanche, voire exige, qu’il soit souligné que la conclu-
sion énoncée en ce qui concerne la plausibilité ne préjuge en rien le
fond de l’aﬀaire.
   7. Ceci vaut aussi bien pour la question de l’intention génocidaire que
pour celle de savoir si les Rohingya au Myanmar constituent un groupe
protégé au titre de la convention sur le génocide. La Cour ne fait allusion
à ce second point que dans une seule phrase de son ordonnance, au para-
graphe 52, indiquant que « les Rohingya au Myanmar semblent consti-
tuer un groupe protégé au sens de l’article II de la convention ». J’aurais

                                                                              67

          application de convention génocide (décl. kress)              67

préféré la voir exprimer d’une manière plus claire que par le seul emploi
du terme « semblent » qu’elle ne pouvait, à ce stade de la procédure, aller
au-delà de l’élément de plausibilité dans son examen de la question, ne
serait-ce que parce que celle-ci n’a guère été abordée au cours de la pro-
cédure.



                                                    (Signé) Claus Kress.




                                                                        68

